                  Case 4:21-cr-00351-JSW Document 24 Filed 09/15/21 Page 1 of 5




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAMANTHA BENNETT (NYBN 5132063)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          samantha.bennett@usdoj.gov
 8

 9 Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                         ) Case No. CR 21-0351-1 JSW
                                                       )
14           Plaintiff,                                ) STIPULATION AND [PROPOSED]
                                                       ) PROTECTIVE ORDER
15      v.                                             )
                                                       )
16   HEATHER HALWIG GHARIBIAN,                         )
                                                       )
17           Defendant.                                )
                                                       )
18
19

20           Plaintiff United States of America, by and through STEPHANIE M. HINDS, Acting United
21 States Attorney for the Northern District of California, and Samantha Bennett, Assistant United States

22 Attorney for the Northern District of California, and the defendant, Heather Halwig Gharibian, through

23 her undersigned counsel, hereby stipulate and agree as follows:

24           a)       This is a case in which the defendant is charged with crimes involving victims and/or
25 witnesses who are minors (the Child Victims). As such, the Child Victims are entitled to certain

26 statutory protections, including: (1) Title 18, United States Code, section 3509, which affords certain

27 confidentiality protections to the Child Victims, including the requirement that the Child Victims’ names

28 not be included in any public filings and that the parties keep the names of child victims in a secure

     STIPULATED PROTECTIVE ORDER
     CR 21-0351-1 JSW
                 Case 4:21-cr-00351-JSW Document 24 Filed 09/15/21 Page 2 of 5




 1 place to which no person who does not have reason to know their contents has access; (2) Title 18,

 2 United States Code, section 3771, which affords any victim of a crime the right to be treated with

 3 fairness and respect for his or her dignity and privacy; and (3) Title 18, United States Code, section

 4 3509(m), which provides that a court shall deny defense requests to copy, photograph, duplicate, or

 5 otherwise reproduce material constituting child pornography if the government makes the material

 6 reasonably available to the defendant and provides ample opportunity for the defense to examine it at a

 7 government facility.

 8          b)       Some of the discovery materials the government intends to produce in this case may

 9 include materials falling into one or more of the following categories which, because of the way they are

10 stored, cannot practicably be redacted (collectively, “Protected Information”):

11          1. Personal Identifying Information of any individual, including without limitation any person’s

12                date of birth, social security number, residence or business address, telephone numbers, email

13                addresses, driver’s license number, professional license number, family members names, or

14                criminal histories (“Personal Identifying Information”);

15          2. The names and other personal information of Child Victims, as well as non-pornographic

16                images (“Child Information”);

17          3. Financial information of any individual or business, including without limitation bank

18                account numbers, credit or debit card numbers, account passwords, contact information, and

19                taxpayer identification numbers (“Financial Information”); and

20          4. Medical records or other patient information of any individual covered by the Health

21                Insurance Portability and Accountability Act of 1996 (HIPPA) (“Medical Information”);

22          c)       The government seized or otherwise obtained certain electronic devices from the

23 defendant (“Defendant’s Electronic Devices”) and records from the defendant’s online accounts

24 (“Defendant’s Accounts”) that may contain private and confidential information relating to Child

25 Victims and other individuals, including potentially personally identifiable information such as account

26 names and numbers, social security numbers, and dates of birth. Due to the nature in which the

27 information is stored, it is possible that some information cannot practicably be redacted.

28          THEREFORE, THE PARTIES STIPULATE AND AGREE that the Court should enter an order

     STIPULATED PROTECTIVE ORDER
     CR 21-0351-1 JSW
                 Case 4:21-cr-00351-JSW Document 24 Filed 09/15/21 Page 3 of 5




 1 restricting the disclosure of the Protected Information described above as follows:

 2          1.       All Protected Information produced by the government in this matter that is not

 3 maintained on Defendant’s Electronic Devices or in Defendant’s Online Accounts, even if redacted,

 4 shall be stamped on its face “PROTECTED INFORMATION – SUBJECT TO PROTECTIVE

 5 ORDER.” All information stored on Defendant’s Electronic Devices and in Defendant’s Online

 6 Accounts will also be deemed Protected Information and subject to the terms of this Protective Order.

 7          2.       The following individuals (the “Defense Team”) may access and review Protected

 8 Information for the sole purpose of preparing the defense and for no other purpose:

 9                   a)     Counsel for defendant who have made an appearance in this matter; and

10                   b)     Persons employed by defense counsel to assist with the preparation of the

11          defense, including legal assistants, experts, and investigators.

12          3.       The Defense Team may review with the defendant all discovery material produced by the

13 government, but shall not provide the defendant with copies of, or permit the defendant to make copies

14 of or have unsupervised access to, any discovery material produced by the government that contains

15 Protected Information, unless the Personal Identifying Information, Child Information, Financial

16 Information, and/or Medical Information has first been entirely redacted from the discovery materials.

17 Discovery material that clearly pertains to the defendant and does not contain Protected Information

18 regarding any other person (e.g., a defendant’s own bank records, telephone records, and business
19 records) may be provided to the defendant unredacted.

20          4.       The Defense Team shall not disclose the substance of any Protected Information received

21 from the government in the above-captioned matter to any third party without the express written

22 permission of the government or the approval of this Court.

23          5.       The Defense Team shall refer to any Child Victim only by “Minor Victim #X” or “John

24 Doe #X” in all pleadings and at any court hearings.

25          6.       If the Defense Team files a pleading that references, contains, or attaches Protected

26 Information subject to this Protective Order, any portion of that pleading that references, contains, or

27 attaches Protected Information must be filed under seal. The Defense Team shall comply with Criminal

28 Local Rule 56-1 to ensure that Protected Information is not improperly disclosed but that any sealing

     STIPULATED PROTECTIVE ORDER
     CR 21-0351-1 JSW
                 Case 4:21-cr-00351-JSW Document 24 Filed 09/15/21 Page 4 of 5




 1 order is limited to those portions of the pleading for which there is a valid basis to seal.

 2          7.       All review and examination of Defendant’s Electronic Devices and Defendant’s Online

 3 Accounts, as well as any child sexual abuse material recovered during this investigation, will be

 4 conducted at the U.S. Attorney’s Office, located at 1301 Clay Street, Oakland, CA 94612. At the

 5 request of the Defense Team, the examination may be conducted outside the presence of an agent or

 6 other government representative.

 7          8.       The Defense Team shall not make, nor permit to be made, any copies of the alleged child

 8 sexual abuse material contained in the Defendant’s Electronic Devices and/or Online Accounts and shall

 9 not remove from the government facility any child sexual abuse material or child erotica. The Defense

10 Team will be provided with a copy of electronic information that is not contraband, and/or a report

11 without contraband images or videos documenting the examination of an electronic device and/or the

12 Online Accounts.

13          9.       After any judgment or disposition has become final and there are no pending

14 proceedings, challenges, appeals, or habeas motions in the case, and after the deadline for any 28 U.S.C.

15 § 2255 motion has expired, upon request by government counsel, the Defense Team shall destroy all

16 documents and electronic media subject to this Protective Order, delete any electronic copies of such

17 documents or electronic media, or return such documents or electronic media to the government.

18 Should the Defense Team seek to retain copies of any documents or electronic media that would
19 otherwise be subject to this Protective Order, the Defense Team may seek from government counsel

20 copies of such documents or electronic media with all Protected Information appropriately redacted, or

21 may seek any other appropriate relief from the Court.

22          10.      This Protective Order applies to all attorneys associated with the above case who have

23 knowledge of this Protective Order, regardless of the nature of their involvement in the case. This

24 Order shall be binding on all subsequent attorneys who represent the defendant in this case or any other

25 person who comes into possession of the documents disclosed to the Defense Team under this Protective

26 Order.

27          11.      Any disputes about this Protective Order, including any dispute about the government’s

28 decision to designate materials as Protected Information, shall be resolved by this Court only after

     STIPULATED PROTECTIVE ORDER
     CR 21-0351-1 JSW
               Case 4:21-cr-00351-JSW Document 24 Filed 09/15/21 Page 5 of 5




 1 counsel for the United States and the defendant have first conferred and attempted to resolve the dispute.

 2 Defense counsel shall first raise any disputed designation with the government in writing. If the

 3 government does not then agree to change the designation, the defense may raise the issue with the

 4 Court.

 5          12.    This stipulation is without prejudice to any party applying to the Court to modify the

 6 terms of this Protective Order. This Court shall retain jurisdiction to modify this Protective Order upon

 7 motion of any party even after the conclusion of district court proceedings in this case.

 8

 9    IT IS SO STIPULATED.                                  STEPHANIE M. HINDS
                                                            Acting United States Attorney
10

11
      Dated: September 15, 2021                             _____/s/ Samantha Bennett_____
12
                                                            SAMANTHA BENNETT
13                                                          Assistant United States Attorney

14

15                                                          _____/s/ Julia Jayne_____
                                                            JULIA JAYNE
16                                                          Counsel for Defendant Heather Halwig
                                                            Gharibian
17

18
19    IT IS SO ORDERED.

20

21    Dated:                                                HON. JEFFREY S. WHITE
                                                            United States District Judge
22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER
     CR 21-0351-1 JSW
